Citation Nr: 0408246	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a personal hearing before the RO in 
December 2002, and a transcript of that hearing is of record.  


FINDING OF FACT

The evidence of record shows that the veteran's current back 
disorder, diagnosed as mild degenerative lumbar disc disease, 
is not related to an in-service disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist and notify

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA satisfied this duty by means of 
March 2003 and December 2003 development letters which 
informed the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; 
information and evidence that VA would seek to obtain on his 
behalf; and information or evidence that he was expected to 
provide.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Any defect with respect 
to the VCAA notice requirements in this case was harmless 
error for the reasons specified below.  

In the present case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in March 2001 service connection for 
the benefit sought was denied.  Only after that rating action 
was promulgated did the AOJ, in March and December 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's VA outpatient 
treatment and examination records, which the veteran 
identified as the only medical evidence showing treatment for 
his claimed back disorder.  His hearing testimony is of 
record, as is a lay statement from the veteran's former 
Sergeant.  The RO attempted to obtain hospital records for 
treatment of the veteran in Larissa, Greece during his tour 
of active duty.  The response to the records search, dated in 
October 2002, was that Greek Army hospital records had been 
searched and the Greek military hospital listing showed 
negative results.  It was stated that any clinical records 
would have been a part of the service medical records.  In 
his statements for the record, the veteran indicated that he 
could not recall the name or address of the hospital he was 
treated at in Larissa, or any other information for 
additional records search.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, the veteran was examined by VA and a 
negative opinion is of record.  Based on the facts of this 
case, therefore, the Board concludes that there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim. 


II.  A low back disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

In addition, service connection for arthritis  may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Service medical records in this case show that the veteran's 
back was clinically evaluated as normal upon enlistment 
examination in November 1969.  In March 1971 the veteran fell 
off of a wall and injured his left ankle.  Upon separation 
examination in July 1973, the spine and other musculoskeletal 
systems were clinically evaluated as normal.  There is no 
indication of treatment for a back injury in service in 
conjunction with the March 1971 fall and injuries.  Service 
connection is in effect for residuals of a left fibula 
fracture.  

August 2000 VA medical records show that the veteran was 
treated for complaints of intermittent low back pain, and 
other ailments.  It was the veteran's first time being seen 
at a VA medical center, and he provided a history of his 
symptoms and complaints.  The assessment was history of 
chronic low back pain related to an old back injury (active 
duty military), and fracture of left ankle.  X-ray results of 
the lumbar spine reportedly showed degenerative spurring of 
L2 through L4 vertebral end plates and mild disc space 
narrowing at L2-L3.  

In August 2000, the veteran initiated a claim of entitlement 
to service connection for a back disorder.  

At a VA examination for the spine in October 2000, physical 
examination revealed a diagnosis of mild degenerative lumbar 
disc disease.  October 2000 magnetic resonance imaging of the 
lumbar spine showed minimal degenerative disc in the lumbar 
area with an L5-S1 disc showing minimal disc bulging.  There 
was no evidence of nerve root impingement at any level.  
October 2000 x-rays of the lumbosacral spine showed mild 
lumbar spondylosis.  The examiner stated that there was no 
evidence of any connection between the veteran's left healed 
fibula fracture and his back and that his degenerative lumbar 
disc disease was consistent with age. 

VA treatment records from July 2002 show that the veteran was 
treated for continued chronic low back pain.  

At his personal hearing at the RO in December 2002, the 
veteran testified that he believed that his degenerative disc 
disease of the lumbar spine resulted from the injury that 
occurred in service from a fall while he was stationed in 
Greece.  The veteran said that a Greek doctor who treated him 
for the fall also told him that the back pain he was 
experiencing at the time was permanent.  Upon a follow-up 
visit to the private doctor in Athens, not on the base, his 
back was re-examined and the doctor, essentially, told him 
that the back symptoms could get worse with age.  The veteran 
testified that he had not had private medical treatment for 
his back.  He only had treatment at VA medical facilities.  
He implied that one of the VA doctors told him that his back 
problems were consistent with age.  When the veteran told the 
doctor about his in-service injury, the doctor said that it 
could be due to the early injury, but that he could not say 
with certainty.  

In a December 2002 statement from the veteran's former 
Sergeant, the Sergeant said that he was stationed with the 
veteran in service in Larissa, Greece, and that he could 
verify that the veteran injured himself by falling from the 
top of a munitions bunker.  The veteran reportedly broke his 
leg and required emergency medical attention locally from 
foreign doctors because they were 200 miles away from the 
United States medical facilities in Athens, Greece.  The 
veteran wore a full leg cast for some time and sought 
subsequent medical attention via trips to Athens.  

The veteran claims that his current back disorder, to include 
degenerative disc disease of the lumbar spine, is related to 
trauma he sustained in service when he fell from a wall in 
March 1971.  He contends that he was treated for an ankle 
injury at that time, but that he was also treated for his 
back.  As discussed earlier, indicated records of private 
treatment during service from Larissa, Greece, are not 
obtainable.  

The evidence of record does not show that a back disorder was 
manifested in service and arthritis of the low back was not 
manifested in the veteran's first post-service year.  The 
first evidence of the back disorder is in August 2000, about 
27 years after service separation.  Service connection for a 
back disorder on the basis that it became manifest in service 
and has persisted to the present is not warranted.  Nor is 
presumptive service connection based upon a showing of 
arthritis as a chronic disease within the first year of 
service separation.  There is no competent evidence relating 
the veteran's current low back disorder to service.  
Contrarily, the VA examiner in November 2000 opined that the 
degenerative lumbar disc disease was consistent with the 
veteran's age, and that there was no connection between the 
healed left fibula fracture and the veteran's back.  Although 
the veteran's former Sergeant and he have given credible 
statements about the fall and injury in service, the service 
medical records already document that the veteran fell in 
March 1971 and sustained injury, and that fact is not at 
issue here.  The facts in this case suggest that the veteran 
currently has degenerative lumbar disc disease consistent 
with age, and therefore, not of service origin.  The veteran 
is not competent to make any statements regarding the 
etiology relationship between his current back problems and 
the injury in service.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder.  


ORDER

Service connection for a low back disorder is denied.


	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



